Citation Nr: 1619402	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-48 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals of a left knee injury, post-operative medial meniscectomy, with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2009 and the RO issued a Statement of the Case (SOC) in December 2009.  The Veteran filed a timely VA Form 9 Substantive Appeal in December 2009.  The RO issued Supplemental SOCs in March 2013 and September 2015. 

During the course of the appeal, the RO granted a separate, noncompensable, rating for limitation of flexion of the left knee and a separate, noncompensable, rating for the left knee scar.  See March 2013 rating decision.  The Board recognizes that the RO also included the issue of entitlement to an initial compensable rating for limitation of flexion in the left knee in the September 2015 Supplemental SOC.  However, since the information of record indicates that the Veteran has not yet filed a NOD contesting either the effective dates or the levels of compensation assigned following the grant of service connection for the initial noncompensable rating for limitation of flexion of the left knee or the initial noncompensable rating for the scar of the left knee, these issues are not a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

The Board notes that the Veteran requested a Decision Review Officer (DRO) hearing in December 2009.  However, the Veteran's representative withdrew that request in May 2010.  No other hearing requests are of record.  

The current claim has been processed through the Veterans Benefits Management System (VBMS).  Additionally, there are relevant records located in the Virtual VA file.  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Throughout the period on appeal, the Veteran's residuals of a left knee injury, post-operative medial meniscectomy, with degenerative changes has been manifested by complaints of pain and stiffness with flexion limited to at worst 90 degrees, and extension limited to at worst 5 degrees, absent instability or subluxation, ankylosis, malunion of the tibia and fibula, or genu recurvatum; the Veteran has a history of occasional flare-ups, and he experiences fatigability and lack of endurance during physical activities such as walking and standing. 
 

CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no higher, for residuals of a left knee injury, post-operative medial meniscectomy, with degenerative changes have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5258 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his claims was satisfied by way of a letter dated January 2009. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's post-service VA treatment records have been associated with the claims folder.  The Veteran noted in a January 2009 statement and a January 2009 authorization and consent to release information that he received VA Medical Center treatment around 1988 for his knee disability; these records do not appear to be associated with the record.  However, as the records identified would not impact the evaluation of the disability for the current appeal period, a remand for these records would be unnecessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was provided with VA examinations in January 2009 and March 2013.  In addition, an addendum opinion was provided in September 2015.  The Board finds that the examination reports and opinion are adequate for rating purposes because the examiners reviewed the claims file or were otherwise informed of the relevant facts of the Veteran's medical history, considered the contentions of the Veteran, thoroughly examined the Veteran, and described the Veteran's left knee disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2015). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The Veteran's left knee disability, residuals of a left knee injury post-operative medial meniscectomy with degenerative changes, has been rated under Diagnostic Codes 5010-5259 as 10 percent disabling prior to December 1, 1989, noncompensable from December 1, 1989, to November 25, 2008, and as 10 percent disabling thereafter.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2015).  These Diagnostic Codes pertain to arthritis and the removal of or symptomatic semilunar cartilage.  

Other potentially applicable diagnostic codes include Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; Diagnostic code 5258, which contemplates dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; Diagnostic Code 5260, which contemplates limitation of flexion of the leg; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2015).  In this case, the Veteran is in receipt of a separate noncompensable rating for limitation of extension (under Diagnostic Code 5261, though the RO has mischaracterized the description of the disability as limitation of flexion).  As that rating has not been appealed, it is not before the Board at this time.  Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Separate evaluations are not warranted under any other applicable diagnostic code, including Diagnostic Codes 5256, 5262, and 5263, as there is no evidence of ankylosis, impairment of the tibia and fibula or genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 8205.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 
 
III.  Factual Background

The Veteran is seeking a higher rating for his residuals of a left knee injury post-operative medial meniscectomy with degenerative changes.  He filed a claim of entitlement to an increased rating in November 2008.  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.

An examination was conducted in January 2009.  The Veteran endorsed symptoms of pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance.  The Veteran endorsed flare-ups, during which he stated he experiences pain, locking, and giving way.  The Veteran reported that the flare-ups are severe, occur sometimes daily or are weather-related, and last from several minutes to hours.  The Veteran indicated that the flare-ups are caused by weather, activity, walking, and "all at times."  The Veteran estimated his impairment to be 25-30 percent.  He endorsed the use of a cane for ambulatory aid, in order to take the weight off of his left knee.  He endorsed a history of surgery, specifically an arthroscopy.  He denied dislocation, but he reported that his knee gives out, "like a constant headache."  The Veteran denied recurrent subluxation or abnormal movement, inflammatory arthritis, and denied the existence of prosthesis.  

On examination, the examiner noted that there was no ankylosis; the Veteran had flexion to 90 degrees and extension to 0 degrees.  The examiner noted that the Veteran had pain in extension and flexion but did not note at which degree the pain began and end.  The Veteran's ligaments were all normal on examination, as were the medial meniscus and the lateral meniscus.  The examiner noted that pain, weakness, fatigue, and lack of endurance were noted during the initial range of motion examination.  Additionally, the examiner noted that the Veteran's left knee caused objective evidence of painful motion, weakness, and tenderness during the examination.  The Veteran's left knee also exhibited guarding of movement.  Additional range of motion testing revealed that the Veteran had flexion to 110 degrees and extension to 0 degrees.  The examiner found that the range of motion revealed resulted in left knee pain, fatigue, weakness, and lack of endurance.  The examiner also noted that the Veteran's gait was abnormal because the Veteran favors his right leg.  The examiner also noted that the Veteran had functional limitations to bending, squatting, and walking.  X-ray results from the left knee suggested that there were loose bodies in the left knee joint as well as moderate evidence of degenerative changes.  The examiner noted that the Veteran was limited in walking longer distances, squatting, and using step ladders, working at elevations, and carrying or lifting more than a moderate weight.  The examiner also noted that the Veteran has a scar of 3 centimeters by .2 centimeters, which was well-healed.    

Another examination was provided in March 2013.  The examiner reviewed the claims file and the VA treatment records.   The examiner noted the history of the Veteran's residuals of left knee injury, post-operative medial meniscectomy with degenerative changes.  The examiner also noted the history of the Veteran's injury.  The Veteran indicated that he "stepped in a hole" when he was doing maneuvers and he injured his left knee while stationed in Wisconsin.  The Veteran indicated that he thought the injury occurred in 1986 and he underwent a left knee meniscectomy approximately three or four months after the injury.  The Veteran reported that the pain was "like a constant headache" in his knee every day.  Sometimes, the Veteran reported, it is worse.  He reported that the pain can reach ten in severity on a scale of one to ten, but he stated that it is most often a four out of ten in severity.  The Veteran reported that he takes pain medication daily to control the pain and that it hurts whether he is on it or not, and the prolonged weight bearing aggravates the left knee.  He also stated that "[b]ouncing around in the truck" while at work, which bothers his knee.  The Veteran also reported that his knee is aggravated by cold and rainy weather.  He also reported using a cane when he had to do "a lot of walking."  He also reported that he feels like sometimes his knee gives out.  The Veteran endorsed flare-ups that impact the function of the knee; in explaining the impact of the flare-ups, the Veteran stated prolonged weight bearing, prolonged sitting, and rainy or cold weather, which appeared to be a discussion of the precipitating factors for the flare-ups rather than the symptoms of them.  

Range of motion testing showed that flexion was to 125 degrees, with evidence of painful motion to 120 degrees.  He was unable to fully extend, and his extension was limited to 5 degrees.  There was no objective evidence of painful motion.  On repetitive use testing, the Veteran's left knee flexion was limited to 125 degrees and extension to 5 degrees.  The Veteran did not have any additional limitation in range of motion of the knee on repetitive motion.  The Veteran's left knee disability was noted to cause functional loss or impairment insofar as there was less movement than normal, pain movement, disturbance of locomotion, interference with sittings, standing, and weight-bearing.  The examiner also noted that the Veteran has a limp.  The examiner also noted that the Veteran has tenderness or pain to palpation to the joint.  The Veteran exhibited weakened strength in left knee flexion and left knee extension; he was able to perform active movement against some resistance.  The Veteran's stability testes were all normal, and there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted that there were no shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner noted that the Veteran has or has had a meniscal condition and that the symptoms included a meniscal tear and frequent episodes of joint pain.  The examiner also noted that the Veteran had a meniscectomy in 1986 but that there were no residual signs or symptoms related to the meniscectomy.  

The examiner noted the presence of a scar on the left knee but indicated that it was not painful or unstable, and the total area was not greater than 39 square centimeters.  The Veteran endorsed the use of a cane for ambulation.  The Veteran indicated that he uses the cane if he will be on his feet for longer periods of time; he estimates that he uses the cane 25 percent of the time.  X-ray results showed evidence of arthritis but there was no patellar subluxation; the x-rays also showed degenerative changes and mild calcification within the medial joint space, which was noted to possibly be secondary to chondrocalcinosis or post-operative changes.  The examiner noted that the Veteran's left knee disability affects his occupational capacity.  In so stating, the examiner explained that the Veteran works as a semi-truck driver; the Veteran stated that this bothers his knee due to the prolonged sitting and bouncing that he experiences while driving in a truck all day.  He stated that the left knee pain can be distracting and makes it more difficult to focus.    

Then, in September 2015, an addendum opinion was provided regarding the severity of the left knee disability, and specifically, an addendum opinion was sought to clarify whether the Veteran's left knee disability is productive of pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner provided the opinion that it was not "feasible" for her to render that opinion, "as making this determination would require mere speculation and would be void of any objective observation."  The examiner clarified that she reviewed the claims file and the VA treatment records prior to rendering her opinion.  

IV.  Analysis

The Board recognizes that the Veteran was initially assigned to Diagnostic Codes 5010-5259, which assigns at most a 10 percent rating.  Diagnostic Code 5259 (cartilage, semilunar, dislocated) and Diagnostic Code 5258 (cartilage, semilunar, removal) relate to the same type of disability.  In this case, because the Board finds that, based on the evidence of record, including the combination of the objective evidence of pain and the Veteran's competent and credible lay statements regarding the symptoms of pain and locking in his knee, the Veteran's residuals of a left knee injury, post-operative medial meniscectomy, with degenerative changes are more appropriately rated under Diagnostic Code 5010-5258, for a disability including degenerative arthritis as well as cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint.  

Given the above-cited evidence, the Board concludes that the Veteran's residuals of a left knee injury, post-operative medial meniscectomy with degenerative changes meets the criteria for a 20 percent evaluation for the entire period on appeal under Diagnostic Codes 5010-5258.  The Board notes that the Veteran's flexion was more severely limited during the January 2009 examination, with flexion to 90 degrees, and during the March 2013 examination, the Veteran exhibited flexion to, at worst, 120 degrees.  Additionally, the Veteran exhibited full extension in January 2009, but during the March 2013 examination, his extension was limited to 5 degrees.  Thus, while the actual range of motion findings between the two examinations differed, the Veteran experienced overall reduction in function due to his disability during both examinations, and the functional limitation appeared to be not so different from one examination to the next; he endorsed frequent episodes of pain throughout the appeal, and endorsed the sensation of "locking" during his January 2009 examination.  Additionally, the March 2013 examiner explicitly noted that the Veteran's meniscal condition caused frequent episodes of joint pain.  Thus, the Board finds that the Veteran is entitled to a rating of 20 percent rating for the entire appeal period.

In this regard, the Board observes that the Veteran's condition has been shown on VA examination to be reflective of symptoms of painful motion resulting in an inability to stand and walk for prolonged periods.  At worst, however, the Veteran demonstrated flexion limited to 90 degrees, this limitation of flexion is noncompensable under Diagnostic Code 5260 and does not meet the criteria for a zero percent rating under Diagnostic Code 5260.  The Board recognizes that the RO has awarded a noncompensable rating for what it has deemed as limitation of flexion, but the Diagnostic Code under which the separate rating was assigned is properly characterized as limitation of extension, and indeed, the Veteran's limitation of extension in his left knee warrants a separate noncompensable rating under Diagnostic Code 5261.  At worst, the Veteran demonstrated extension to 5 degrees.  The Veteran has not appealed the noncompensable rating, however, and the Board does not have jurisdiction over this issue at this time.  The Veteran also does not have true subluxation or lateral instability of the knee as demonstrated on VA examination so as to warrant a separate rating under Diagnostic Code 5257.  There is no ankylosis of the knee or impairment of the tibia or fibula to warrant consideration of Diagnostic Codes 5256 and 5262.  

As noted above, the Veteran has undergone a right medial meniscectomy with surgical repair.  The VA examinations do not reveal true frequent episodes of "locking" and effusion into the joint on account of his left knee disability, although the Veteran has contended that he has experienced his knee locking during his January 2009 VA examination.  Thus, the Veteran does not demonstrate all the criteria associated with Diagnostic Code 5258.  Nevertheless, the Veteran does have painful limitation of motion, and a history of flare-ups, and he experiences fatigability and lack of endurance during physical activities such as walking and standing.  He has also endorsed the use of a cane for ambulation.  Given this, the Board finds that a 20 percent rating fully contemplates the Veteran's complained of symptoms.  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating; specifically, the Board recognizes that the Veteran contended his disability caused impairment of 25 to 30 percent.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints. For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

The Board, however, finds that the evidence of record is against a higher rating for the entire appeal period.  The Board has also taken into consideration the provisions under Deluca.  The Board notes that the Veteran was limited by less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing on repetitive use testing.  However, during the January 2009 examination and the March 2013 VA examinations, the Veteran did not have any additional range of motion lost on repetitive use testing.  Furthermore, there was no credible evidence of further loss of motion due to functional loss on flare-ups related to the Veteran's left knee disability.  The September 2015 VA examiner concluded that it is not possible without resorting to mere speculation to estimate either loss of ROM or describe loss of function during a flare-up because it would be void of any objective observation.  

The Board also recognizes the March 2016 statement submitted by the Veteran's representative, in which the representative contends that the March 2013 VA examination and subsequent September 2015 addendum opinion were inadequate for purposes of deciding the claim.  The Veteran's representative stated that, because the September 2015 VA examiner could not conclude whether the Veteran's flare-ups resulted in additional loss in range of motion or functional limitation without speculation, that a new examination is warranted.  The representative further noted that the Veteran is competent to describe the effect his disability has on his activities of daily living and to report that his pain is constant and persistent.  The representative further noted that the Veteran's knee pain is affected by weather and weight bearing, that he has mobility limitations, and that his daily medication consists of NSAIDs as a method of pain control.  

Despite the contentions of the Veteran's representative, however, the Board finds that the VA examiner's opinion complies with Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).   The VA examiner has clearly articulated why it is not feasible for her to portray any additional functional impairment the Veteran experiences during flare-ups in terms of the degrees of additional loss in range of motion; she did not imply that she could have reached a conclusion if she had examined the Veteran.  VA does not have to demand a conclusive opinion from the examiner. See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Moreover, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.  In sum, the totality of the evidence, which includes the VA examination reports and opinions as well as the Veteran's lay statements, provide a complete disability picture that is sufficient for the Board to make a determination regarding the severity of the residuals of a left knee injury, post-operative medial meniscectomy, with degenerative changes.

V.  Additional Considerations

The Board has also considered whether the residuals of a left knee injury, post-operative medial meniscectomy, with degenerative changes presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board finds that the Veteran's complaints of painful limitation of motion and associated symptoms are contemplated by the rating criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the knees provide disability ratings on the basis of limitation of motion from degenerative arthritis and symptomatic meniscal disability.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as 
weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The Veteran has not described any unusual or exceptional features associated with his left knee disability or described how the impairment associated with his disability impacts him in an exceptional or unusual way.  Thus, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, there is no evidence in the record that indicates, and the Veteran does not contend, that the residuals of a left knee injury, post-operative medial meniscectomy, with degenerative changes, render him unable to obtain and maintain substantially gainful employment.  The Board recognizes that the Veteran indicated that his left knee affects his employment.  Specifically, he has additional pain due to his knee when he is "[b]ouncing around in the truck" while at work and that the prolonged sitting required by his job causes additional pain.  However, despite these additional limitations, as of his most recent VA examination, the Veteran was still employed, and the Veteran did not assert that his condition was so severe as to prevent him from obtaining and maintaining substantially gainful employment.  Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issues before the Board and, as such, need not be further addressed. 


ORDER

A 20 percent evaluation for the residuals of a left knee injury, post-operative medial meniscectomy, with degenerative changes under Diagnostic Code 5258 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


